1. The grant of a non-suit as to one of two defendants is not such a final adjudication as will give the plaintiff the right to bring the case at once to this court, it Appearing from the record that the case as to the other defendant is still pending below.2. A diminuition of the record must be suggested on or before the calling of a case on the docket. After the case has been called, and a motion to dismiss made and argued, it is too late to suggest a diminution except by consent.Practice in the Supreme Court. At February term, 1881.